 1
                                                                         JS-6

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   DAVID SABINO QUAIR, III,                   Case No. 5:19-01188 PSG (ADS)

11                             Petitioner,

12                             v.               JUDGMENT

13   XAVIER BECERRA, Attorney General,

14                             Respondent.

15

16         Pursuant to the Court’s Order Summarily Dismissing Petition for Writ of Habeas

17   Corpus and Denying Certificate of Appealability, IT IS HEREBY ADJUDGED that the

18   above-captioned case is dismissed without prejudice.

19

20   DATED: August 8, 2019                   _____________________________
                                             HONORABLE PHILIP S. GUTIERREZ
21                                           United States District Judge

22

23

24
